Exhibit 12(a)(5)(A) Investor/Media Contact: Robert J. Cierzan, Vice President, Finance Sylvia J. Castle, Investor Relations (858) 513-1801 FOR IMMEDIATE RELEASE ALDILA REPORTS RESULTS OF TENDER OFFER Poway, CA, October 1, 2007 — Aldila, Inc. (NASDAQ:NMS:ALDA) (“the Company”) today announced the results of its modified “Dutch Auction” tender offer, which expired at 5:00 p.m, New York Time, on Friday, September28, 2007. Approximately 371,244 shares were tendered, representing approximately 6.7% of the shares outstanding at the commencement of the Offer. The Company is accepting for purchase all validly tendered shares of its common stock at a price of $16.85 per share, subject to confirmation by the depositary of the proper delivery of shares validly tendered and not withdrawn. The Company is transferring the funds to purchase these shares to American Stock Transfer & Trust Company, the depositary, which will promptly pay for the shares accepted for purchase. With completion of the tender offer, The Company has approximately 5,152,000 shares of common stock outstanding. MacKenzie Partners, Inc. served as the information agent and American Stock Transfer
